This morning, the 16th instant, about one o’clock, Miles Tindal and Pumel Johnson, two deputy sheriffs, with two or three constables and several other inhabitants of the county, went to-the house of Jesse Cannon situate in Northwest Fork Hundred, within a few hundred yards of the Maryland line, to execute-these writs. There they found Johnson and Cannon. At first Johnson threatened to shoot any person who should attempt to-enter the house. After a little parley, Johnson, finding the officers were determined to have him at all risks, surrendered, the-house was opened, and after securing Johnson they searched’, for the three Negroes mentioned in the writs of replevin. They-found these Negroes and ten others, all confined in the house, and some of them in irons, waiting the arrival of a vessel to-transport them to some of the southern states. Johnson and. the Negroes were all brought to George Town the same morning. Johnson was immediately committed to prison, and secured by irons. He had a long time eluded the officers; and more than. *623once, when they, unarmed, had unexpectedly met with him, he kept them off by fire-arms. He generally went prepared for action. On this occasion he was taken by surprise. Two guns were found in his room, but they were both unloaded. Johnson is a well-set, active man, a very determined fellow, and said to be long versed in this kind of traffic.